DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 3/1/2021. Claims 1–20 are pending and are examined below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an interface module” in claims 1–8. 
The corresponding structure described in the specification as performing the claimed function at least includes: 
“The memory stores an interface module including instructions that, when executed by the one or more processors, cause the one or more processors to determine a system condition associated with the operation of functions associated with an assistance system within an ego vehicle.” (¶ 7; see also FIG. 2).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 6, 9, 13, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rafferty et al. (US20200247427A1; from here on referred to as Rafferty). 

As to claim 1, Rafferty discloses a monitoring system comprising:
one or more processors (“The electronic control unit 14 may include one or more processors 15.” ¶ 22.); and
a memory communicably coupled to the one or more processors (“The electronic control unit 14 may include one or more processors 15 communicatively coupled with one or more memory modules 16.” ¶ 22.) and storing:
an interface module (“The electronic control unit 14 may include one or more processors 15 communicatively coupled with one or more memory modules 16.” ¶ 22. Examiner notes that the one or more memory modules are analogous to an interface module because they perform the same claimed functional language.) including instructions that, when executed by the one or more processors cause the one or more processors to
determine a system condition associated with operation of functions associated with an assistance system within an ego vehicle, the system condition being based, at least in part, on environmental conditions around the ego vehicle (“At step 202 the electronic control unit 14 receives the driving environment signal from the one or more sensors 50. At step 204 the electronic control unit 14 processes the driving environment signal to determine a recommended driving mode based on the driving environment signal from the one or more sensors 50.” ¶ 35; see also ¶¶ 35–40, FIG. 5.);
define available modes according to which control modes of the ego vehicle can operate with the system condition (“At step 202 the electronic control unit 14 receives the driving environment signal from the one or more sensors 50. At step 204 the electronic control unit 14 processes the driving environment signal to determine a recommended driving mode based on the driving environment signal from the one or more sensors 50.” ¶ 35; see also ¶¶ 35–40, FIG. 5. Also, see FIG. 4A which shows that a plurality available modes are displayed  to the operator.); and
control the ego vehicle according to a selected mode of the available modes (“At step 208 the electronic control unit 14 may receive a response signal …. Wherein the response signal is indicative of approval of the recommended driving mode, at step 210 the electronic control unit 14 changes one or more parameters of the one or more vehicle drive systems 30 [i.e., controls the ego vehicle] in order the change the driving mode to the recommended driving mode.” ¶ 47; see also FIG. 5.).

Independent claims 9 and 13 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claims 6 and 18, Rafferty discloses wherein the interface module includes instructions to define the available modes including instructions to determine which of the control modes are operable in the environmental conditions as defined by the system condition identifying operating status for the functions, and displaying the available modes for selection by an operator (“At step 202 the electronic control unit 14 receives the driving environment signal from the one or more sensors 50. At step 204 the electronic control unit 14 processes the driving environment signal to determine a recommended driving mode based on the driving environment signal from the one or more sensors 50.” ¶ 35; see also ¶¶ 35–40, FIG. 5. “The electronic control unit 14 may be configured to display a recommended driving mode only when the confidence level is above a predetermined level and not display the recommended driving mode when the confidence level is not above the predetermined level.” ¶ 48.).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Rafferty in view of Ohmura et al. (US20200339119A1) and in view of Maeda et al. (US20190070960A1), from here on referred to as Ohmura and Maeda, respectively.

As to claims 2, 10, and 14, Rafferty fails to explicitly disclose in response to receiving a selection of a selected mode, providing a control input to the ego vehicle to control a path of the ego vehicle according to the selected mode.
	However, Ohmura teaches in response to receiving a selection of a selected mode, providing a control input to the ego vehicle to control a path of the ego vehicle according to the selected mode (“The EC[U] 10 is configured to, when a preceding vehicle is detected, be permitted to cause a transition to the preceding vehicle following mode, in response to a manipulation made by the driver to select the preceding vehicle following mode, and then control the vehicle 1 to follow the preceding vehicle.” ¶ 101.)
	Rafferty discloses defining available modes according to which control modes the ego vehicle can operate within a system condition, and controlling the ego vehicle according to the selected mode. Ohmura teaches controlling a path of an ego vehicle according to a selected mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rafferty and include the feature of: in response to receiving a selection of a selected mode, providing a control input to the ego vehicle to control a path of the ego vehicle according to the selected mode—as taught by Ohmura—because it is a useful feature in the art. The incorporation of this feature reduces the labor of the driver and may allow for automatic maneuver through unsafe driving conditions (e.g., slippery roads). Thus, the incorporation of this feature enhances vehicle control.
The combination of Rafferty and Ohmura fails to explicitly disclose displaying a mode interface to an operator of the ego vehicle associated with the selected mode.
However, Maeda teaches displaying a mode interface to an operator of the ego vehicle associated with the selected mode (“The drive device 7 according to this embodiment changes a state of the decorative member 2 depending on the vehicle travel mode.” ¶ 44; see also ¶¶ 53–58 and FIGS. 5–7.).
	Rafferty discloses defining available modes according to which control modes the ego vehicle can operate within a system condition, and controlling the ego vehicle according to the selected mode. Ohmura teaches controlling a path of an ego vehicle according to a selected mode. Maeda teaches displaying a mode interface to an operator of the ego vehicle associated with the selected mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rafferty and Ohmura with the feature of: displaying a mode interface to an operator of the ego vehicle associated with the selected mode—as taught by Maeda—because it is a useful feature in the art. This feature provides pertinent information to the driver concerning the selected mode. The associated increase in driver awareness enhances driver safety and the operation of the claimed invention. 

As to claims 3, 11, and 15, Rafferty fails to explicitly disclose providing the control input including instructions to provide lateral controls to cause the ego vehicle to follow a path of a preceding vehicle.
	However, Ohmura teaches providing lateral controls to cause the ego vehicle to follow a path of a preceding vehicle (“The EC[U] 10 is configured to, when a preceding vehicle is detected, be permitted to cause a transition to the preceding vehicle following mode, in response to a manipulation made by the driver to select the preceding vehicle following mode, and then control the vehicle 1 to follow the preceding vehicle.” ¶ 101. See also ¶ 86, and FIGS. 3, 4 which show that the vehicle is at least controlled laterally.).
	Rafferty discloses defining available modes according to which control modes the ego vehicle can operate within a system condition, and controlling the ego vehicle according to the selected mode. Ohmura teaches providing lateral controls to cause the ego vehicle to follow a path of a preceding vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rafferty and include the feature of: providing lateral controls to cause the ego vehicle to follow a path of a preceding vehicle—as taught by Ohmura—because it is a useful feature in the art. The incorporation of this feature reduces the labor of the driver and may allow for automatic maneuver through unsafe driving conditions (e.g., slippery roads). More particularly, performing the following a preceding vehicle is useful for drivers who wish to follow a vehicle in a relatively effortless manner. Thus, the incorporation of this feature enhances vehicle control.

Claims 4, 5, 12, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Rafferty in view of Maeda and in view of Toyoda et al. (US20180322783A1; from here on referred to as Toyoda).

As to claims 4, 12, and 16, Rafferty fails to explicitly disclose generating and displaying a mode interface according to the selected mode.
	However, Maeda teaches generating and displaying a mode interface according to the selected mode (“The drive device 7 according to this embodiment changes a state of the decorative member 2 depending on the vehicle travel mode.” ¶ 44; see also ¶¶ 53–58 and FIGS. 5–7).
	Rafferty discloses determining a system condition associated with operation of functions associated with an assistance system within an ego vehicle, defining available modes according to which control modes the ego vehicle can operate within the system condition, and controlling the ego vehicle according to the selected mode. Maeda teaches wherein the interface module includes instructions to control the ego vehicle including instructions to generate and display a mode interface according to the selected mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rafferty with the feature of: generating and displaying a mode interface according to the selected mode—as taught by Maeda—because it is a useful feature in the art. This feature provides pertinent information to the driver concerning the selected mode. The associated increase in driver awareness enhances driver safety and the operation of the claimed invention. 
	The combination of Rafferty and Maeda fails to explicitly disclose: 
	generating a suggested control strategy for an operator to safely control the ego vehicle in the environmental conditions, and
	generating the mode interface including instructions to visually identify hazards in a surrounding environment within the mode interface.
	However, Toyoda teaches: 
	generating a suggested control strategy for an operator to safely control the ego vehicle in the environmental conditions (“The engagement module 230 renders graphical elements that correlate with the potential hazards within one or more AR displays of the AR system 180 …. The engagement module 230 provides graphics that explain hazards (e.g., why something is a hazard), explain control behaviors for avoiding the potential hazards [i.e., suggested control strategies] (e.g., suggested speed, suggested distance, suggested steering maneuver, suggested indicator light usage, etc.) and so on.” ¶ 50.), and
	generating the mode interface including instructions to visually identify hazards in a surrounding environment within the mode interface (“The engagement module 230 renders graphical elements that correlate with the potential hazards within one or more AR displays of the AR system 180.” ¶ 50.).
	Rafferty discloses determining a system condition associated with operation of functions associated with an assistance system within an ego vehicle, defining available modes according to which control modes the ego vehicle can operate within the system condition, and controlling the ego vehicle according to the selected mode. Maeda teaches wherein the interface module includes instructions to control the ego vehicle including instructions to generate and display a mode interface according to the selected mode. Toyoda teaches generating a suggested control strategy and visually identifying hazards in a surrounding environment of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rafferty and Maeda with the features of: generating a suggested control strategy for an operator to safely control the ego vehicle in the environmental conditions, and generating the mode interface including instructions to visually identify hazards in a surrounding environment within the mode interface—as taught by Toyoda—because they are useful features in the art. The provisions of a suggested control strategy and a visualization of road hazards to the user may aid the user successfully perform vehicle maneuvers and avoid road hazards. In this way, the operation of the claimed invention and driver safety are enhanced. 

As to claims 5 and 17, the combination of Rafferty and Maeda fails to explicitly disclose specifying one or more of a suggested speed for controlling the ego vehicle in the environmental conditions, and safety margins about safe following distances in the environmental conditions.
	However, Toyoda teaches specifying one or more of a suggested speed for controlling the ego vehicle in the environmental conditions, and safety margins about safe following distances in the environmental conditions (“The engagement module 230 renders graphical elements that correlate with the potential hazards within one or more AR displays of the AR system 180 …. The engagement module 230 provides graphics that explain hazards (e.g., why something is a hazard), explain control behaviors for avoiding the potential hazards [i.e., suggested control strategies] (e.g., suggested speed, suggested distance, suggested steering maneuver, suggested indicator light usage, etc.) and so on.” (emphasis added) ¶ 50.)). 
	Rafferty discloses determining a system condition associated with operation of functions associated with an assistance system within an ego vehicle, defining available modes according to which control modes the ego vehicle can operate within the system condition, and controlling the ego vehicle according to the selected mode. Maeda teaches wherein the interface module includes instructions to control the ego vehicle including instructions to generate and display a mode interface according to the selected mode. Toyoda teaches
specifying one or more of a suggested speed for controlling the ego vehicle in the environmental conditions, and safety margins about safe following distances in the environmental conditions. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rafferty and Maeda with the features of: specifying one or more of a suggested speed for controlling the ego vehicle in the environmental conditions, and safety margins about safe following distances in the environmental conditions—as taught by Toyoda—because they are useful features in the art. The provision of suggested speeds and safety margins aids a driver in maneuvering their vehicle in a safer manner. In this way, the operation of the claimed invention and driver safety are enhanced. 

Claims 7 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rafferty in view of Pandita et al. (US20170057502A1; from here on referred to as Pandita).

As to claims 7 and 19, Rafferty discloses analyzing state information regarding the functions and the sensors of the ego vehicle to determine whether the functions can operate in environmental conditions (“At step 202 the electronic control unit 14 receives the driving environment signal from the one or more sensors 50. At step 204 the electronic control unit 14 processes the driving environment signal to determine a recommended driving mode based on the driving environment signal from the one or more sensors 50.” ¶ 35; see also ¶¶ 35–40, FIG. 5. “[As an example,] when the driving environment signal indicates there is accumulated snow on or near the roads, the electronic controller may determine that the snow driving mode is beneficial and may determine that the recommendation confidence level is a higher recommendation confidence level that is higher than the lower recommendation confidence level …. The electronic control unit 14 may be configured to display a recommended driving mode only when the confidence level is above a predetermined level and not display the recommended driving mode when the confidence level is not above the predetermined level.” ¶ 48.).
	Rafferty fails to explicitly disclose determining whether the one or more sensors can operate in environmental conditions.
	However, Pandita teaches determining whether the one or more sensors can operate in environmental conditions (“The sensor data can be considered to be unreliable if one or more environmental conditions (e.g., snow, fog, sun, etc.) prevents the sensor system 125 (or one or more sensors thereof) from acquiring meaningful sensor data” ¶ 70.). 
	Rafferty discloses analyzing state information regarding the functions and the sensors of the ego vehicle to determine whether the functions can operate in environmental conditions. Pandita teaches determining whether the one or more sensors can operate in environmental conditions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rafferty with the feature of: determining whether the one or more sensors can operate in environmental conditions—as taught by Pandita—because it is a well-known feature in the art. As shown above, Rafferty discusses analyzing state information indicate of environmental conditions such as snow as to determine whether functions can operate in environmental conditions. One of ordinary skill in the art would have recognized using the teaching of Pandita that such analysis can be extended to determine whether one or more sensors can operate in such environmental conditions. By performing this determination, operations may be performed to increase safety, such as controlling the vehicle as to compensate for the loss of sensor data, alerting the driver as to danger of sensor failure in upcoming environmental conditions, and so forth. 

Claims 8 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rafferty in view of Ohmura.

As to claims 8 and 20, Rafferty fails to explicitly disclose wherein the functions include lane identification, localization, and path tracing for a preceding vehicle.

	However, Ohmura teaches wherein the functions include lane identification, localization, and path tracing for a preceding vehicle (“In the preceding vehicle following mode, the steering control and the speed control are performed in different manners, depending on detectability of opposed lane edges [i.e., lane identification].” ¶ 46. “The traveling course Rx (where x=1, 2, 3) [i.e., the course to trace the path of the preceding vehicle] is defined by a target position (Px_k) [i.e., localization] … of the vehicle 1 on the traveling course.” ¶ 59. “The EC[U] 10 is configured to, when a preceding vehicle is detected, be permitted to cause a transition to the preceding vehicle following mode, in response to a manipulation made by the driver to select the preceding vehicle following mode, and then control the vehicle 1 to follow the preceding vehicle.” ¶ 101.).
Rafferty discloses determining a system condition associated with operation of functions associated with an assistance system within an ego vehicle, defining available modes according to which control modes the ego vehicle can operate within the system condition, and controlling the ego vehicle according to the selected mode. Ohmura teaches wherein the functions include lane identification, localization, and path tracing for a preceding vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rafferty and include the features of: wherein the functions include lane identification, localization, and path tracing for a preceding vehicle—as taught by Ohmura—because they are useful features in the art. Lane identification and localization are well-known and useful features for performing the control of a vehicle in a safe and effective manner. Additionally, path tracing is a useful feature because it reduces the labor of the driver and may allow for automatic maneuver through unsafe driving conditions (e.g., slippery roads). Indeed, path tracing is useful for drivers who wish to follow a vehicle in a relatively effortless manner. In light of the above, the incorporation of these features enhance vehicle control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668